DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 03/26/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 10, 12 – 22, 24 – 27, and 29 - 33 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly 

Regarding claims 2 – 10, 12 – 16, and 31 - 32, claims 2 – 10, 12 – 16, and 31 - 32 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest a quad CFA including a plurality of color filters; and an image sensor configured to capture image data, the image sensor coupled to the quad CFA, wherein the image sensor includes a plurality of quads including a plurality of pixels, wherein for a first quad of the plurality of quads: each pixel of a plurality of pixels of the first quad is coupled to a same color filter of the plurality of color filters; a first pixel of the plurality of pixels of the 

Regarding claims 18 – 22, 24, and 33, claims 18 – 22, 24, and 33 are allowed as being dependent from allowed independent claim 17.


Regarding independent claim 25, the prior art of record fails to teach or fairly suggest wherein the quad CFA image sensor includes: a quad CFA including a plurality of color filters; and an image sensor configured to capture image data, the image sensor coupled to the quad CFA, wherein the image sensor includes a plurality of quads including a plurality of pixels, wherein for a first quad of the plurality of quads: each pixel of a plurality of pixels of the first quad is coupled to a same color filter of the plurality of color filters; a first pixel of the plurality of pixels of the first quad is associated with a first exposure region of the first quad and corresponds to a first aperture size; a second pixel of the plurality of pixels of the first quad is associated with a second exposure region of the first quad and corresponds to a second aperture size; and at least two pixels of the 

Regarding claims 26 – 27 and 29, claims 26 – 27 and 29 are allowed as being dependent from allowed independent claim 25.

Regarding independent claim 30, the prior art of record fails to teach or fairly suggest a quad CFA including a plurality of color filters; and an image sensor configured to capture image data, the image sensor coupled to the quad CFA, wherein the image sensor includes a plurality of quads including a plurality of pixels, wherein for a first quad of the plurality of quads: each pixel of a plurality of pixels of the first quad is coupled to a same color filter of the plurality of color filters; a first pixel of the plurality of pixels of the first quad is associated with a first exposure region of the first quad and corresponds to a first aperture size; a second pixel of the plurality of pixels of the first quad is associated with a second exposure region of the first quad and corresponds to a second aperture size; a third pixel of the plurality of pixels of the first quad is configured to capture image data from a first perspective; and a fourth pixel of the plurality of pixels is configured to capture image data from a second perspective, wherein the third pixel and the fourth pixel are phase detection (PD) pixels and are associated with a third exposure region of the first quad and correspond to a third aperture size; and means for performing aperture 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KAWAMURA (US patent No. 2014/0043508) teaches a system with quad pixels and PD.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/USMAN A KHAN/
Usman Khan
11/10/2021Primary Examiner, Art Unit 2696